DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 8, 16, 23, 30 and 33-42 are cancelled.
Claims 1-7, 9-15, 17-22, 24-29, 31 and 32 are present for examination. Claims 1 and 19 are the independent claims.
Response to Arguments
Applicant's arguments filed August 20, 2020 have been fully considered but they are not persuasive. 
Applicant appears to primary argue that Chiou fails to disclose “removing portions of the conductive layer not incorporated into the conductor pattern, where the layer of conductive material is not deposited”.
The Examiner finds that Chiou clearly discloses, as shown in Fig. 2, the portions between 22 have been removed. However, Chiou disclose where the layer of conductive material (80) is not deposited in area below 70 (see Fig. 8). The removing process is conventional in the art as taught by Tsuyutani (2012/0247819), removing portions of the conductive layer (see Fig. 5, conductive layer 22) not incorporated into the conductor pattern (23; see Fig. 6). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed inventions to incorporate the teaching of Tsuyutani with that of Chiou in forming a conventional circuit layer and removing thereof in making a conductive pattern in manufacturing a printed circuit board.







Illustrated Figures 2 and 8 of Chiou

    PNG
    media_image1.png
    367
    799
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    291
    706
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 10, 14-15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiou (US 6,309,912) in view of Tsuyutani (US 2012/0247819).
Regarding claim 1, Chiou discloses a method of bonding of a component embedded into a printed circuit board, characterized by the following steps: providing a core exhibiting at least one insulating layer (20) and at least one conductive layer (22; see Fig. 2) applied to the insulating layer and defining an outer layer of the core (20, 22), embedding at least one component (30) into a recess (24) of the insulating layer (20), the at least one component having a plurality of contacts (12) separated by a plurality of spaces, each of the plurality of contacts having an end face (see Fig. 3) distal from the at least one component (30), depositing a layer of conductive material (80; see Fig. 8 and Fig. 2 illustrated above) onto the end faces of the contacts (12) and the conductive layer (22), and forming a conductor pattern (80; see Fig. 11) on at least one outer surface of the core, and a plurality of interconnecting paths between the plurality of contacts (12) and the conductor pattern (80).
Chiou discloses the remaining portions of the conductive layer (22; see Fig. 2 illustrated above) that is to be incorporated into the conductor pattern (80; see Fig. 8), where the layer of conductive material (conductive material 80) is not deposited in area below 70 (see Fig. 8). 
Chiou is silent as to disclose removing portion (see above illustrated Fig. 2) of the conductive layer to form the patterned conductive layer (22) as illustrated in Fig. 2 above. However, Chiou discloses that the circuit layer (traces 22) are formed in any of a number of conventional ways that are well known to those of ordinary skill in the art, see column 2, lines 29-40.  The removing process is conventional in the art as taught by Tsuyutani (2012/0247819), forming a conductive layer (32; see Fig. 5) and removing portions of the conductive layer (conductive layer 32; see Fig. 6 removing portions of the conductive layer 32, see [0038]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed inventions to incorporate the teaching of Tsuyutani with that of Chiou in forming a conventional circuit layer and removing portions thereof in making a conductive pattern in manufacturing a printed circuit board.
Regarding claim 2, Chiou discloses the method according to claim 1, wherein the plurality of contacts (12) are configured to be positioned substantially perpendicular to a plane formed by the at least one outer surface of the core (20, 22; see Fig. 3).
Regarding claim 3, Chiou discloses the method according to claim 1, comprising the further steps of: applying a resist (70; see Fig. 7) onto the one outer surface of the core and/or the component such that the spaces between each of the plurality of contacts (12) of the component are filled by the resist (70).
Regarding claim 4, Chiou discloses the method according to claim 3, comprising the further step of: clearing (see Fig. 7) the resist from the end faces of the contacts (12) and the conductive layer (22) by exposing and developing the resist, wherein the layer of conductive material (80) is deposited onto the cleared end faces of the contacts (12) and the conductive layer (22).
Regarding claim 5, Chiou discloses the method according to claim 1, wherein the end face of each of the contacts (12) is on a retracted position (see Fig. 3) with respect to an outer surface of the component (30).
Regarding claim 6, Chiou discloses the method according to claim 1, wherein the conductor pattern (80,100) and the plurality of interconnecting paths are formed by one of an additive process (see Fig. 11).
Regarding claim 7, Chiou discloses the method according to claim 1, further comprising a step of: adding at least one further conductive layer (100 on 80) onto the layer of conductive material (80).
Regarding claim 10, Chiou discloses the method according to claim 3, wherein the applied resist (70) comprises at least one of a photoimageable resist (photo-material).
Regarding claim 14, Chiou discloses the method according to claim 3, wherein the resists (70) covers a part of the component and a part of the at least one conductive layer (see Fig. 7). 
Regarding claim 15, Chiou discloses the method according to claim 1, wherein the contacts (12) of the component are essentially situated in the plane of the at least one outer surface of the core (20.22) exhibiting the at least one conductive layer (22; see Fig. 3).
Regarding claim 17, Tsuyutani discloses the method according to claim 1, further comprising a step of: applying a second connecting layer (50, see Fig. 7C of Tsuyutani) onto the core on a side of the core opposite to the first connecting layer.
Regarding claim 18, Tsuyutani discloses the method according to claim 1, wherein first connecting layer is a prepreg layer (see paragraph 59 of Tsuyutani) which is laminated onto the core.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiou in view of Tsuyutani as applied in claim 1, and further in view of Lee (US 2012/0153493).
Regarding claim 9, Chiou and Tsuyutani substantially disclose all the claim limitations except “flash-etching.” However, Lee teaches, in paragraph 84, flash-etching. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Lee with that of Chiou and Tsuyutani in order to form desire conductive path in a printed circuit board using the patterning flash etching.

Claim 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiou in view of Tsuyutani and further in view of Sakamoto (US 2004/0014317)
Regarding claim 11, Chiou and Tsuyutani teach the method according to claim 1, wherein the embedding of the at least one component further comprises applying an adhesive layer into the recess of the core such that the adhesive layer encloses the component, except for the surface of the component from which the plurality of contacts extend, the adhesive layer extending substantially to the plane of the core.
Chiou is silent as to discloses fully encloses all surfaces of the component except the plurality of contacts. However, Sakamoto teaches, in Fig. 10, fully encloses all surfaces of the component except the plurality of contacts. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Sakamoto with that of Chiou and Tsuyutani in order to secure a component within a cavity without moving the component in further manufacturing process.
Regarding claim 12, Chiou discloses the method according to claim 11, wherein the recess (24) of the core extends through the conductive layer (22) into the insulating layer (20; see Fig. 2).
Regarding claim 13, Chiou discloses the method according to claim 11, wherein the adhesive layer (32) comprises at least one of a prepreg adhesive (see Fig. 3).

Claim 19-22, 25, and 27-29, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiou (US 6,309,912) in view of Tsuyutani (US 2012/0247819) and further in view of Gorowitz (US 5,561,085).
Regarding claim 19, Chiou discloses a method of bonding of a component embedded into a printed circuit board, characterized by the following steps: providing a core exhibiting at least one of at least one insulating layer (20) and at least one conductive layer (22; see Fig. 2) applied to the insulating layer and defining an outer layer of the core (20, 22), embedding at least one component (30) into a recess (24) of the insulating layer (20), the at least one component having a plurality of contacts (12) separated by a plurality of spaces, each of the plurality of contacts having an end face (see Fig. 3) distal from the at least one component (30), depositing a layer of conductive material (80; see Fig. 8 and Fig. 2 illustrated above) onto the end faces of the contacts (12) and the conductive layer (22), and forming a conductor pattern (80; see Fig. 11) on at least one outer surface of the core, and a plurality of interconnecting paths between the plurality of contacts (12) and the conductor pattern (80).
Chiou discloses remaining portions of the conductive layer (22; see Fig. 2 illustrated) that is to be incorporated into the conductor pattern (80; see Fig. 8), where the layer of conductive material (e.g. conductive material 80) is not deposited in area below 70 (see Fig. 8). Chiou teaches the circuit layer (traces 22) are formed in any of a number of conventional ways that are well known to those of ordinary skill in the art, see column 2, lines 29-40, but is silent as to disclose “removing portion of the conductive layer” to form the patterned conductive later (22) as illustrated in Fig. 2. However, the removing process is conventional in the art as taught by Tsuyutani (2012/0247819), removing portions of the conductive layer (see Fig. 5, conductive layer 32; see Fig. 6 removing portions of the conductive layer to form the patterned conductive layer 32). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed inventions to incorporate the teaching of Tsuyutani with that of Chiou in forming a conventional circuit layer and removing thereof in making a conductive pattern in manufacturing a printed circuit board.
Chiou and Tsuyutani are silent as to disclose sputtering a conductive layer. However, Gorowitz teaches, in Col. 7, line 66, sputtering a conductive layer. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching 
Regarding claim 20, Chiou discloses the method according to claim 19, wherein the plurality of contacts (12) are configured to be positioned substantially perpendicular to a plane formed by an outer surface of the core (22, 20).
Regarding claim 21, Chiou discloses the method according to claim 19, further comprising the steps of: applying a resist (70) onto the one outer surface of the core and/or the component such that the spaces between each of the plurality of contacts of the component are filled by the resist (70; see Fig. 7).
Regarding claim 22, Chiou discloses the method according to claim 21, further comprising a step of: clearing end faces of the contacts by exposing and developing the resist (70), wherein the layer of conductive material (80) is deposited onto the cleared end faces of the contacts and the conductive layer (see Fig. 8).
Regarding claim 25, Chiou discloses the method according to claim 21, wherein the applied resist (70) comprises at least one of a photoimageable resist (photo-material).
Regarding claim 27, Chiou discloses the method according to claim 19, wherein the recess (24) of the core extends through the conductive layer (22) into the insulating layer (20; see Fig. 2).
Regarding claim 28, Chiou discloses the method according to claim 19, wherein the resists (70) covers a part of the component and a part of the at least one conductive layer (see Fig. 7).
Regarding claim 29, Chiou discloses the method according to claim 19, wherein the contacts (12) of the component are essentially situated in the plane of the at least one outer surface of the core (20.22) exhibiting the at least one conductive layer (22; see Fig. 3).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiou in view of Tsuyutani in view of Gorowitz as applied to claim 23, and further in view of Lee (US 2012/0153493).
Regarding claim 24, Chiou, Tsuyutani and Gorowitz substantially disclose all the claim limitations, except “flash-etching.” However, Lee teaches, in paragraph 84, flash-etching. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Lee with that of Chiou and Tsuyutani in order to for desire conductive path in a printed circuit board using the patterning flash-etching.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiou in view of Tsuyutani in view of Gorowitz and further in view of Sakamoto (US 2004/0014317).
Regarding claim 26, Chiou discloses the method according to claim 1, wherein the embedding of the at least one component further comprises applying an adhesive layer into the recess of the core such that the adhesive layer encloses the component, except for the surface of the component from which the plurality of contacts extend, the adhesive layer extending substantially to the plane of the core.
Chiou is silent as to discloses fully encloses ail surfaces of the component except the plurality of contacts. However. Sakamoto teaches, in Fig. 10, fully encloses ail surfaces of the component except the plurality of contacts, it would have been obvious tor one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Sakamoto with that of Chiou and Tsuyutani in order to secure a component within a cavity without moving the component in further manufacturing process.
Claims 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiou in view of Tsuyutani, in view of Gorowitz, and further in view of  Samejima (US 2011/0290408).
Regarding claim 31, Chiou, Tsuyutani, and Gorowitz are silent as to disclose “a step of: applying a second connecting layer onto the core on a side of the core opposite to the first connecting layer.” Samejima discloses applying a second connecting layer (i.e. lower laminated layer 8; see Fig. 22) onto the core (9) on a side of the core opposite to the first connecting layer (i.e. upper laminated layer 8). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Samejima with that of Chiou, Tsuyutani, and Gorowitz in order to provide connection layer features for multilayers printed circuit board in manufacturing integrated circuit application. 
Regarding claim 32, Chiou, Tsuyutani, and Gorowitz are silent as to disclose “the method according to claim 19, wherein the first connecting layer is a prepreg layer which is laminated onto the core.” However, Samejima discloses the method according to claim 19, wherein the first connecting layer is a prepreg layer (i.e. prepreg prepared; see paragraph [0090] of Samejima -) which is laminated (see Fig. 22; laminated body 8) onto the core (i.e. board 9). It would have .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYING KUE whose telephone number is (571)270-1502.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/KAYING KUE/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729